The Florida Rules of Appellate Procedure requires the filing of the notice of appeal with the clerk of the lower tribunal within 30 days of rendition of the order. In response to the order to show cause, the Appellant noted the order it appealed was rendered on July 30, 2018 and it filed the notice of appeal with this Court on August 30, 2018, which was one day beyond the 30 day mark. The Appellant also noted it mailed a copy of its notice of appeal to the lower tribunal on August 29, 2018 but provided no indication that the notice was actually received (and thereby filed) by August 30, 2018. The appeal is accordingly dismissed for lack of jurisdiction.